Citation Nr: 0604717	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  98-16 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher evaluation, in excess of 20 percent, 
for right knee impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to August 1996.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, in November 1997, which continued the 
veteran's 10 percent evaluation.  In a July 1998 decision, 
this rating was increased to 100 percent for a period of 
convalescence from June 10, 1997, and then decreased to 20 
percent, effective August 1, 1997.  Although 20 percent 
represents an increase from the initial disability assigned, 
the rating remains less that the maximum benefit available, 
and thus that increase does not abrogate the pending appeal.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also observes that the RO granted secondary service 
connection, and a separate compensable rating, for 
degenerative joint disease of the right knee in an August 
2005 rating decision.  As this claim has not been appealed it 
is not for review at this time.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The right knee disability is manifested by pain, 
stiffness, swelling, limited endurance, crepitus, effusion, 
and range of motion of 115 degrees of flexion and zero 
degrees of extension.





CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for right knee impairment have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.40, 
4.45, 4.71a, Diagnostic Codes 5257, 5259, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a November 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the March 1998 rating decision, a 
March 2000 Statement of the Case (SOC), and an August 2005 
Supplemental Statement of the Case (SSOC).  These documents 
provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
provided to VA or obtained by VA on the veteran's behalf.  
Additionally, the August 2005 SSOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, post-service medical 
records and examination reports, statements by the veteran, 
and a hearing transcript.  Under the circumstances in this 
case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Factual Background

Private medical records from April 1997 discuss complaints of 
pain in the right knee.  The veteran was reported to have 
twisted his knee and developed pain inferior to his patella 
along the lateral margin of his knee.  Severe pain, crepitus 
and popping sounds were reported to follow this incident.  
Upon physical examination, small effusion was noted.  The 
veteran was also said to have a "reasonably good" range of 
motion that was greater than 90 degrees.  Tenderness was 
reported at extremes of flexion.  The veteran was negative 
for drawer sign at this time, with pain on inward rotation.  
He was diagnosed with a right knee strain.

In a May 1997 VA examination, a mild lateral tilt of the 
patella was observed, along with densities noted near the 
anterior cruciate ligament.  The veteran also reported 
intermittent problems with pain and locking in the knee.  
Upon physical examination, some crepitus and a slight valgus 
alignment was noted.  The knee was without effusion, joint 
line tenderness, or ligamentous instability.  The veteran was 
diagnosed with mild degenerative process of the right knee.

A report from June 1997 indicates the veteran underwent 
arthroscopic chondroplasty of his patella.  The physician 
indicated that the veteran was unresponsive to conservative 
management.  Problems with the veteran's articular cartilage 
were noted.

Progress notes from August 1997 include complaints of morning 
stiffness in the veteran's right knee.  Improvement was noted 
upon movement, but the pain was said to return at night.  A 
significant problem with patellar-femoral arthritis in the 
right knee was addressed in a letter from a private physician 
dated October 1997.  Stair climbing in the veteran's 
occupation was described as being particularly aggravating.  
VA progress notes from November 1997 include a diagnosis of 
right knee degenerative joint disease.  An April 1998 service 
department record indicates the veteran reported resigning 
from his job due to increasing shoulder and knee pain.  Upon 
examination, the veteran reported symptoms on full flexion 
and medial and lateral extension.  Ligamentous tests were 
negative for instability.  VA outpatient records from June 
1998 indicate the veteran was issued a brace for his knee, in 
response to complaints of pain.  Minimal swelling and joint 
line tenderness was found, but no ligamentous instability was 
observed.  The veteran was diagnosed with degenerative joint 
disease.

The veteran was accorded a VA examination for his knee in 
June 1998.  Pertinent service and medical history was 
discussed, but the report does not indicate a review of the 
claims file.  The veteran was said to be working in vehicle 
maintenance at the time.  He complained primarily of lateral 
side pain.  He also noted that his pain was worse than before 
surgery and presented him with difficulty during stair 
climbs.  Right knee range of motion was from 0 to 130 
degrees.  Moderate to severe crepitus was noted in the 
patellofemoral joint.  The veteran's ligaments were all 
stable at this time.  Medial joint line tenderness was noted, 
along with mild effusion.  There was no evidence of atrophy.  
X-ray films from June 1998 were viewed.  When these were 
compared to September 1997 views, moderate to severe 
narrowing of the lateral femoral-tibial joint space and 
patellar-femoral joint space was observed.  This was 
considered to be more pronounced than the September 1997 
findings.  Moderate degenerative change was assessed.

October 1999 service department outpatient records note the 
veteran's complaints of pain and swelling.  Examination at 
this time reveals effusion, limited motion, pain on motion 
and some sub-patellar crepitus.  The veteran was diagnosed 
with acute hemarthrosis, and his history of arthritis and 
prior internal knee derangement was noted.  X-rays from this 
time showed fairly significant arthritis and some 
calcification with possible loose body present.  A follow up 
magnetic resonance imaging (MRI) found intact ligaments and 
tendons, with no evidence of fracture or bone bruise.  
Degenerative changes and moderate joint effusion were 
observed, but no evidence of a meniscal tear was found.  Mild 
patella alta and marked chondromalacia of the patella were 
observed.  Severe thinning and irregularities were found on 
cartilage throughout the knee.  Osteoarthritis of the knee 
joint and patellofemoral articulation was diagnosed.
The veteran underwent a private orthopedic evaluation for his 
right knee in January 2000.  At this time, he described an 
incident where he hyperextended his knee and began 
experiencing increasing pain.  Upon physical examination, 
full range of motion was found in the knee.  Patellofemoral 
crepitus was noted, along with significant osteoarthritis of 
the patella.  Quadriceps tone was "pretty decent."  Hamstring 
tone was very tight and problems were noted with the 
veteran's hip flexor and core tone.  The knee ligaments were 
normal and no sign of meniscal pathology was found.  The 
examiner diagnosed patellofemoral arthritis and prescribed 
anti-inflammatories.  

In a service department evaluation during January 2000, the 
veteran complained of recurring right knee pain and had not 
been having success with cortisone shots, physical therapy 
and non-steroidal medication.

A December 2000 VA shoulder examination report indicates the 
veteran was employed as a messenger driver.

Undated service department medical records, received in 
December 2004, address treatment where the veteran reported 
continued pain in his right knee.  No deformities were found 
and the veteran walked with a normal gait.  Edema, erythema, 
and calor were not found, but trace effusion was noted.  The 
veteran exhibited positive joint line pain.  His McMurray's 
test was negative and his ligaments were found to be intact.  
Degenerative joint disease of the medial and patellofemoral 
compartments was noted, and steroid injection was 
administered.

The VA accorded the veteran an orthopedic examination in 
February 2005.  The veteran's claims file was reviewed.  The 
veteran's pertinent medical history was discussed, to include 
surgeries in 1979 and 1997, as well as six Hyalgan knee 
injections.  The veteran reported swelling, locking, 
buckling, popping, and grinding.  Intermittent brace use was 
discussed, but the veteran denied use of a cane or a crutch.  
The veteran stated that he was unable to walk for more than 
30 minutes and unable to stand for more than 15 minutes.  The 
veteran indicated the knee stiffened with immobility.  The 
veteran worked as a gas mask technician for the Marine Corps 
and said he avoided stairs and the use of ladders.  Flare-ups 
were also indicated, secondary to overuse.  Examination 
revealed the veteran had effusion, but no warmth.  No 
instability was found.  Significant crepitus was noted on 
range of motion testing.  The veteran had extension to 0 
degrees and flexion to 115, with pain on full extension and 
flexion.  The veteran had no diminution and no DeLuca 
criteria about his knee.  Full motor strength was reported.  
The examiner indicated an assessment of chondromalacia 
patella and osteoarthritis, status-post two surgical 
procedures and six Hyalgan injections.

A February 2005 addendum to this report notes no pain on 
range of motion or flare-ups.  The examiner also addressed x-
ray images, which showed moderate three compartment arthritis 
and a small fragment in the medial aspect of the lateral 
joint space.

June 2005 service department medical records reflect a 
continuing diagnosis of degenerative joint disease in the 
right knee.

Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2005).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the knee 
and ankle are considered major joints.  38 C.F.R. § 4.45 
(2005).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, and increase in disability rating is the issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 20 
percent rating for moderate impairment, and a 30 percent 
rating for severe impairment. 38 C.F.R. § 4.71a (2005).

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a 30 percent rating if flexion is limited to 15 
degrees.  Diagnostic Code 5261 for limitation of extension of 
the leg provides a non-compensable rating if extension is 
limited to 5 degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, and a 
30 percent rating if limited to 20 degrees.  38 C.F.R. § 
4.71a (2005).

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2005).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1) (2005).

In the instant case, the veteran is not entitled to an 
evaluation in excess of 20 percent for his right knee 
impairment.

The RO initially granted an increased rating in July 1998, 
based on a conclusion that the veteran's knee condition 
included severe retropatellar crepitus, joint line tenderness 
and mild effusion, thus warranting an analogous rating under 
Diagnostic Code 5257.  See 38 C.F.R. § 4.20 (2005).  However, 
there was no medical evidence of ligamentous instability or 
subluxation at this time.  VA's General Counsel has held that 
a veteran who has arthritis and instability of the knee may 
be rated separately under diagnostic Codes 5003 and 5257.  
See VAOPGCPREC 23-97.  The General Counsel subsequently 
clarified the holding in VAOPGCPREC 23- 97 by determining 
that in order to merit separate evaluations under Diagnostic 
Codes 5003 and 5257, the disability must meet the criteria 
for the minimum rating under both Diagnostic Codes 5257 and 
5003.  See VAOPGCPREC 9-98.  Based on that holding, in the 
August 2005 rating decision, the RO bifurcated the veteran's 
disability evaluation, and assigned a separate 10 percent 
rating under Diagnostic Code 5010 (traumatic arthritis).  
Notwithstanding the February 2005 VA examination which found 
no subluxation or instability, the RO rated the veteran's 
right knee for degenerative arthritis based upon the presence 
of subluxation and radiological evidence of degenerative 
changes.  That decision has not been appealed and is not for 
consideration at this time.  In this regard, it is noted that 
in evaluating joint arthritis, limitation of motion is a 
factor for consideration.

With respect to the current severity of the veteran's right 
knee condition, the Board observes that the veteran's 
February 2005 VA examination included the veteran's 
contentions regarding his knee symptomatology.  The examiner 
substantiated the veteran's complaints of popping and 
grinding with findings of significant crepitus during the 
veteran's range of motion testing.  However, while the 
veteran reported buckling and locking as well, the Board 
observes that no instability was found.  The findings from 
this examination are consistent with prior evaluations.  
While effusion and crepitus have been noted in a May 1997 and 
June 1998 VA examinations, instability and subluxation of the 
knee were not observed.  Both the undated and the October 
1999 service department records found crepitus and effusion, 
but no ligamentous instability.  This was corroborated on an 
October 1999 MRI report.  Based upon the evidence of record, 
there is no period where the veteran's disability level could 
be likened to severe recurrent subluxation or instability.  
Therefore, the veteran is not eligible for a rating in excess 
of 20 percent for his right knee condition under Diagnostic 
Code 5257.

The Board has considered whether separate ratings are 
warranted for instability in the knee and limitation of 
motion, in accordance with VAOPGCPREC 23-97.  In order to 
warrant separate ratings, the evidence must show that the 
criteria for the minimum rating are met based both on 
instability and limitation of motion.  See VAOPGCPREC 9-98.  
As noted above, there is no current objective evidence of 
instability.  Moreover, the criterion for a minimum rating 
(zero percent) under Diagnostic Code 5260 is limitation of 
flexion to 60 degrees, and the criterion for a minimum rating 
(zero percent) under Diagnostic Code 5261 is limitation of 
extension to 5 degrees.  The evidence does not show that 
either criterion are met, in that the most restrictive 
limitation of flexion was 115 degrees and extension of the 
knee is not limited.  The February 2005 VA examination report 
specifically included an addendum that found no pain when 
considering range of motion.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 487-88 (1991).

Furthermore, the evidence does not show that separate ratings 
based on limited flexion and limited extension are warranted 
because the criteria for minimum compensable ratings under 
both diagnostic codes are not met.  See VAOPGCPREC 9-04.  
Finally, the Board notes that Diagnostic Code 5259, 
symptomatic removal of semilunar cartilage, does contemplate 
limitation of motion.  See VAOPGCPREC 9-98.  Thus, a separate 
rating based upon limitation of motion would constitute 
pyramiding with the RO's August 2005 award of service 
connection for degenerative arthritis.  See 38 C.F.R. § 4.14 
(2005) (Both the use of manifestations not resulting from 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.)  
Moreover, the January 2000 private orthopedic evaluation 
found no sign of meniscal pathology.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  For the reasons stated above, the Board can find no 
period where the veteran meets or nearly approximates the 
criteria for a rating in excess of 20 percent for his 
service-connected right knee disorder.  The pain, stiffness, 
effusion, and swelling in the right knee results in limited 
strength, speed, coordination, and endurance of the joint.  
Diagnostic Code 5257, under which the instability in the 
right knee is rated, is not based on limitation of motion and 
incorporates all of the functional limitations imposed by the 
disability.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  
Therefore, the current rating adequately compensates the 
veteran for the limitations imposed by his disability.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(2005).  With the exception of the hospitalization for the 
right knee surgery in June 1997, for which a temporary total 
rating has been assigned, the evidence does not show that the 
veteran has been frequently hospitalized for the right knee 
disability during the time period relevant to his October 
1997 claim for an increased rating.  

In addition, the evidence does not show that the right knee 
disability has caused marked interference with employment.  
Although the veteran stated that he has resigned from a 
previous job due to his service-connected musculoskeletal 
problems, including ankle, hand, thumb, and shoulder 
disabilities, the combined 40 percent rating that has been 
assigned for those disabilities contemplates significant 
impairment of his earning capacity.  In short, there has been 
no showing that the application of the regular schedular 
criteria is impractical.  The Board finds, therefore, that 
remand of the case to the RO for referral to the Director of 
the Compensation and Pension Service for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

In summary, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to a disability 
rating in excess of 20 percent for instability and 
subluxation of the right knee, for any period, excluding the 
periods of convalescence for which a temporary total rating 
was previously assigned.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz, 274 F. 3d at 1365.



ORDER

The claim of entitlement to a disability rating in excess of 
20 percent for instability of the right knee is denied.



____________________________________________
Nancy R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


